DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claim 1,15,29,30  are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al (US 2018/0302255) in view of Kim et al (US 2019/0191376).
Claims 1 and 29.
Verma et al discloses a communications apparatus (304) and method, comprising:
a memory storing instructions (paragraph [0189]); and
a processor (paragraph [0184]) coupled to the memory, wherein to execute the instructions, when executed by the processor, cause the communications apparatus to:

receive a physical layer convergence procedure protocol data unit (PPDU) sent by sending apparatus (302), wherein the PPDU comprises synchronization adjustment indication information and a data field, and the synchronization adjustment indication information; and
perform time synchronization and automatic gain control (AGC) on the data field based on the synchronization adjustment indication information.
Fig.3 illustrates PPDU (308) and paragraph [0063] describes PPDU having a synchronization field (602) and a data field (612), wherein the sync field is used for synchronization and AGC.
Verma et al fails to teach that the synchronization adjustment indication information and a data field are sent in a bandwidth less than 20 MHz.    Kim et al teach PPDU may be transmitted  over bandwidth less than 20 MHz.   Paragraph [0032].   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to send the PPDU, which includes comprises synchronization adjustment indication information and a data field, in one of bandwidths less than 20 MHz as taught by Kim et al. 

Claims 15 and 30.
Verma et al discloses a communications apparatus (304) and method, comprising:
a memory storing instructions (paragraph [0189]); and
a processor (paragraph [0184]) coupled to the memory, wherein to execute the instructions, when executed by the processor, cause the communications apparatus to:
generate a physical layer convergence procedure protocol data unit (PPDU) comprising synchronization adjustment indication information and a data field, and the synchronization adjustment indication information (paragraph [0063] describes PPDU having a synchronization 
Verma et al fails to teach that the synchronization adjustment indication information and a data field are sent in a bandwidth less than 20 MHz.    Kim et al teach PPDU may be transmitted  over bandwidth less than 20 MHz.   Paragraph [0032].   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to send the PPDU, which includes comprises synchronization adjustment indication information and a data field, in one of bandwidths less than 20 MHz as taught by Kim et al.
Claims 2-14, 16-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632